Filed pursuant to Rule 424(b)(3) Registration Number 333-200458 Prospectus Supplement No. 4 (To Prospectus dated May 4, 2016) 1,543,391 Shares of Common Stock VIVEVE MEDICAL, INC. This Prospectus Supplement No. 4 (this “ Prospectus Supplement ”) supplements our Prospectus dated May 4, 2016 included in Post-Effective Amendment No. 2 to our Registration Statement on Form S-1, File No. 333-200458, filed with the Securities and Exchange Commission on May 2, 2016, as supplemented by Prospectus Supplement No. 1 dated May 20, 2016, Prospectus Supplement No. 2 dated May 20, 2016 and Prospectus Supplement No. 3 dated June 28, 2016 (collectively, the “ Prospectus ”), relating to the offer and sale of up to 1,543,391 shares of common stock, par value $0.0001 per share, of Viveve Medical, Inc., a Delaware corporation (the “ Company
